Case 8:19-cv-02729-CEH-CPT Document 19 Filed 06/29/20 Page 1 of 2 PageID 99



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

NICHOLAS CALHOON,

       Plaintiff,

v.                                                  Case No: 8:19-cv-02729-CEH-CPT

RECEIVABLES MANAGEMENT
PARTNERS, LLC,

      Defendant.
_____________________________/

      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW, Plaintiff, NICHOLAS CALHOON, and Defendant(s), RECEIVABLES
MANAGEMENT PARTNERS, LLC (“Defendant”), by and through the undersigned counsel,
and hereby stipulate pursuant to Federal Rule of Civil Procedure 41(a)(1)(A) and agree that
Plaintiff’s claims against Defendant should be dismissed with prejudice, with each party to bear
its own costs and attorneys’ fees.
       Respectfully submitted this June 29, 2020,


LAW OFFICE OF MICHAEL A.                        MCGLINCHEY STAFFORD, PLLC
ZIEGLER, P.L.: DEBT FIGHTERS
/s/ Kaelyn Steinkraus                           /s/ Dale Thomas Golden
Kaelyn Steinkraus, Esq.                         Dale Thomas Golden, Esq.
Florida Bar No. 125132                          Florida Bar No.: 0094080
kaelyn@attorneydebtfighters.com                 Email: dgolden@gsgfirm.com
2561 Nursery Road, Suite A                      201 North Armenia Avenue
Clearwater, FL 33764                            Tampa, Florida 33609-2303
(p) (727) 538-4188                              (p) (813) 251-5500
(f) (727) 362-4778                              (f) (813) 251-3675
Counsel for Plaintiff                           Counsel for Defendant
Case 8:19-cv-02729-CEH-CPT Document 19 Filed 06/29/20 Page 2 of 2 PageID 100



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 29th day of June, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to all counsel of record.



                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
